Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communications filed on January 21, 2022 and November 16, 2021 have been considered.

	Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Applicants’ remarks (see Remarks, page 2, filed on November 16, 2021). Applicants’ drawing has not been received. This amendment also corrects minor claim informalities.
The application has been amended as follows:
In the drawings:
      	Add Fig. 9 to show the processor and storage medium described in paragraph 0043 and 0044.
In claim 1:
Line 16, after “determining”, insert -- , based on the comparing, --.
In claim 8:
Line 16, after “determining”, insert -- , based on the comparing, --.

Line 18, after “determining”, insert -- , based on the comparing, --.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method and computer system comprising comparing the surface-consistent residual static correction for each seismic trace to a threshold, responsive to determining, based on the comparing, that the surface-consistent residual static correction is greater than the threshold, applying, by the computer system, the surface-consistent residual static correction to each seismic trace, and generating, based on the applying, an updated pilot trace representing the collection of seismic traces within the common midpoint-offset bin, the updated pilot trace replacing the pilot trace (claims 1, 8, 15) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Note Regarding 35 USC § 101


Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 8, 15 recite an abstract idea of “sorting … a plurality of seismic traces into a plurality of common midpoint-offset bins” (mental process), “determining … a surface-consistent residual static correction for each seismic trace of the collection of seismic traces” (mental process), “comparing, by the computer system, the surface-consistent residual static correction for each seismic trace to a threshold” (mental process).
Under prong 2, step 2A, the abstract idea is integrated into a practical application of “applying … a linear moveout correction to a collection of seismic traces within the common midpoint-offset bin”, “stacking … the collection of seismic traces to form a pilot trace”, “responsive to the determining that the surface-consistent residual static correction is less than the threshold, stacking … the collection of seismic traces to provide the pilot trace”, “applying, by the computer system, the surface-consistent residual static correction to each seismic trace”, “generating, based on the applying, an updated pilot trace representing the collection of seismic traces within the common midpoint-offset bin, the updated pilot trace replacing the pilot trace”, and “grouping … the pilot traces for the plurality of common midpoint-offset bins into a plurality of virtual shot gathers”. Thus, claims 1, 8, and 15 and the dependent claims are patent eligible under 35 USC 101.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Colombo et al. (“Fully automated near-surface analysis by surface-consistent
refraction method”) discloses “concepts from surface-consistent analysis applied to refracted arrivals. The key aspects of the method consist of the use of common midpoint (CMP)-off-set-azimuth binning, evaluation of mean traveltime and standard
deviation for each bin (Abstract, lines 8-11).
	Colombo et al. (US 2017/0068008) discloses the results of the residual travel time misfit value are compared to a threshold (paragraph 0076, lines 8-12).
	Colombo et al. (US 2018/0372897) discloses comparing a standard deviation with a threshold (paragraph 0056, lines 1-4).
	However, the above references do not disclose responsive to determining, based on the comparing, that the surface-consistent residual static correction is greater than the threshold, applying, by the computer system, the surface-consistent residual static correction to each seismic trace.
	Colombo et al. (US 17/237,746) claims a method and system for generating a velocity model but does not claim responsive to determining, based on the comparing, that the surface-consistent residual static correction is greater than the threshold, applying, by the computer system, the surface-consistent residual static correction to each seismic trace.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 6, 2022